Citation Nr: 0214776	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  98-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a higher (compensable) rating for the service-
connected peripheral neuropathy in the left thigh.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1992 to June 
1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 RO decision which granted service 
connection and a noncompensable rating for peripheral 
neuropathy in the left thigh.  

In October 1998, the veteran testified at a personal hearing 
in Washington, D.C., which was conducted by the undersigned 
Member of the Board, who has been designated to make the 
final disposition of this proceeding for VA.  

In February 2000, the Board remanded the case to the RO for 
additional development.  



FINDING OF FACT

Since June 1996, the veteran's service-connected peripheral 
neuropathy of the left thigh is manifested by complaints of 
persistent dysesthesia, reddening upon exercising, and 
stabbing pain that came and went when sitting, driving, or 
walking for prolonged periods of time; however, the clinical 
findings demonstrate wholly sensory involvement 
(hypoesthesia, dysesthesia, and hyperesthesia) of the lateral 
cutaneous nerve of the left thigh productive of no more than 
a moderate degree of impairment.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected peripheral neuropathy of the left thigh 
are not met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic 
Code 8529 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from July 1992 to June 
1996.  

The service medical records show that the veteran underwent 
right knee surgery in December 1994.  Later in that same 
month, she received a shot of Demerol and complained of 
numbness in the left leg of two weeks duration.  

In July 1996, the RO received the veteran's claim of service 
connection for a neurological condition of the left leg (she 
indicated that she had loss of sensation in her left leg 
after surgery and suggested that she had sciatica).  

On a September 1996 VA examination (conducted at the Fresno 
VA Medical Center (VAMC), the veteran reported that, 
following knee surgery in service, she had an injection of 
Demerol in the left buttock and that following this she 
became aware of an area of hypesthesia over the lateral 
aspect of the left lower thigh region.  She indicated that 
this had persisted more or less since then up to the present.  

The veteran stated that there had been no progression or 
spread in this area and that there had been no further 
treatment for it.  On examination of the lower extremities, 
there was full range of motion of both hips, knees, and 
ankles.  On neurologic examination, all modalities of 
sensation and motor power were intact and active except for 
an area of hypesthesia extending along the middle third of 
the lateral aspect of the left thigh.  Superficial and deep 
tendon reflexes were equal and active bilaterally.  The 
pertinent diagnosis was that of peripheral neuropathy, left 
thigh region.  

In an October 1996 statement, the veteran indicated that she 
had only been seen at the Fresno VAMC and that she continued 
to have severe problems with her disabilities, to include her 
claimed left thigh disability.  

In a November 1996 decision, the RO granted service 
connection and assigned a noncompensable rating for 
peripheral neuropathy in the left thigh.  

In a February 1997 letter, the veteran indicated that the 
nerve damage in her left thigh was still problematic.  She 
stated that she had loss of feeling in an area that was "as 
big as an orange."  She stated that if she stood or walked 
for long periods of time her last three toes on her left foot 
went numb.  She stated that sometimes she felt a sharp pain 
in the area of the numbness and that it took a while for the 
pain to go away.  

On a March 1997 VA examination, the veteran reiterated that 
she received a shot of Demerol in the buttock at the time of 
her knee surgery in service.  She claimed that she 
subsequently developed numbness in the outer margin of the 
left thigh which had persisted since 1994.  

On examination, there was an area of hypesthesia on the outer 
margin of the left thigh.  Motor testing was 5/5.  Deep 
tendon reflexes were essentially normal.  In the diagnostic 
impression, the examiner indicated that the area of 
hypesthesia on the outer margin of the left leg was due to 
injury to a branch of the sciatic nerve causing hypesthesia.  
The examiner further remarked that there were no motor 
deficits at that time.  

In May 1997, the RO received VA outpatient treatment records 
of the veteran, dated from August to December 1996; there 
were no records pertinent to the present claim.  

In a December 1997 decision, the RO continued the 
noncompensable rating for the service-connected peripheral 
neuropathy of the left thigh.  

On a January 1998 VA neurological consultation report, it was 
noted that the veteran was referred for an evaluation of 
chronic left outer thigh tingling, numbing, and sand paper 
sensation with occasional sharp needle-like pain of less than 
a minute duration ever since right knee surgery in 1994.  It 
was reported that she was apparently on the operating table 
for five to six hours, and postoperatively was bedbound for 
about two days receiving pain medication including Demerol 
shots in the left upper gluteal region.  

It was reported that, when the veteran subsequently started 
to get up and move around, she noted the numbing and tingling 
in the left outer thigh.  The veteran indicated that she was 
told that this was due to a pressure effect on a nerve and 
that it would get better over time; however, she reported 
that her symptoms had instead persisted.  She indicated that 
the paresthesia was limited to the left lateral thigh and did 
not extend below the knee to the leg or foot.  

Also, the veteran did not recall having any foot drop or 
weakness.  She indicated that the symptoms seemed to be worse 
when she sat or stood too long in one posture, and when she 
exercised.  She stated that she had often noticed color 
changes, with more flushing of the area following exercise.  
She indicated that she experienced brief pains only 
occasionally, and that the pain as such had not been 
unbearable.  

The veteran stated that she felt discomfort constantly and 
was annoyed at not being able to have a normal feel.  Over 
time, she stated that these symptoms have remained the same 
with little change.  It was also noted that she had low back 
pain resulting from a motor vehicle accident but did not feel 
that the left outer thigh symptoms were to related to the 
back pain.  

On a sensory examination, the veteran had impaired pinprick 
and a numb feeling to light touch in the left lateral femoral 
cutaneous nerve distribution in the left outer thigh.  There 
was no sensory deficit in the leg, foot, and elsewhere in the 
thigh.  The deep tendon reflexes were +1 throughout including 
ankle jerks.  

The impression was that of left lateral thigh constant 
dysesthesia with occasional brief pain, started after a 
prolonged right knee surgery, most likely secondary to a 
compression neuropathy of the left lateral femoral cutaneous 
nerve.  The examiner further remarked that no specific 
treatment was warranted at that time since symptoms were 
chronic, non-progressive, and not associated with a great 
deal of pain.  

It was noted that the veteran should avoid prolonged posture 
in one position, and try to change position as soon as she 
felt a build-up of the discomfort.  Also, she was recommended 
to watch her weight as weight gain may aggravate the 
condition.  It was noted that since the nerve involved was 
purely sensory, it was unlikely to cause motor deficit.  

In an April 1998 letter, the veteran claimed that she was 
unable to exercise as efficiently without having discomfort 
in her left thigh region (and has since gained some weight).  
She indicated that her neurological disability prevented her 
from lying on her left side to sleep without feeling a sharp 
pain and standing and sitting for more than a few minutes at 
a time without pain.  She also noted that she was unable to 
wear certain clothes because the seam running down the left 
thigh aggravated her disability and gave her discomfort.  

At the October 1998 hearing, the veteran described the onset 
and site of her peripheral neuropathy on her left thigh.  She 
testified that the main disability she had from the condition 
was loss of sensation, stating that she had some sensation 
"like pain and just an uncomfortable feeling" when fingers, 
for example, were rubbed against it (but she said that if she 
was to lean on something with the thigh she probably would 
not feel it).  

The veteran said that essentially she had lost fine sensory 
touch in her thigh region and probably would not feel pain 
(only pressure) if an injury was inflicted in that area.  She 
said that she had a feeling of pain when she sat, drove, or 
walked.  She said that the feeling of stabbing pain came and 
went and that she had to change her position every hour or 
hour and a half in order to prevent pain.  She described that 
the thigh region reddened, looking like a rash, and was 
sensitive to the touch when she exercised.  

The veteran also indicated that her condition had not 
improved or increased in severity over time.  She indicated 
that she was restricted in the way she exercised and slept 
(she was unable to sleep on her left side), and in the 
clothing she wore (she was unable to wear clothes that were 
tight or rubbed against the affected area).  She indicated 
that she took Motrin for pain sometimes prior to exercising.  

In February 2000, the Board remanded the case to the RO for 
additional development.  

In letters dated in June 2000 and August 2000, the RO 
requested the veteran to furnish information concerning 
treatment for her service-connected peripheral neuropathy.  
She did not respond.  

On a November 2000 VA examination, the examiner reviewed the 
entire claims folder, noting the veteran's history regarding 
the onset of her left thigh condition.  It was noted that 
since knee surgery in service the veteran had complained of a 
sensation of dysesthesia in a patch along the lateral aspect 
of her left thigh, with the patch measuring about 5-6 inches 
(the veteran claimed 9-10 inches) in diameter and about 4-5 
inches in width.  

The veteran had complained that her condition was worse when 
she moved around and when she sat in prolonged positions, 
especially when she drove for long periods of time.  It was 
reported that the paresthesia and dysesthesia were 
exacerbated during these episodes.  She also reported that 
when she sat or stood too long, or when she exercised, she 
noticed color changes with deepening of the skin and raising 
of the skin area (she stated that these had been apparent 
since the knee surgery and were exacerbated as noted 
hereinabove).  

The examiner noted that the onset of paresthesia along the 
lateral aspect of the thigh was clearly related historically 
to the left lateral position that was assumed at the time of 
surgery.  The examiner also found it noteworthy that the 
veteran reported that her symptoms were not as apparent after 
she had lost about 40 pounds the previous year during a time 
of extreme stress.  

On examination, the lower extremity was significant for an 
area of hypoesthesia corresponding to the lateral cutaneous 
femoral nerve of the thigh, and extending about 9-10 inches 
on the lateral aspect of the left thigh, from about the knee 
joint and extending 9 inches superiorly.  There was minimal 
hyperesthesia at this time and no evidence of any color 
change on the left thigh.  Her reflexes of the lower 
extremities were preserved.  Her motor strength was 
completely normal in the hip, knee, and ankle.  

In the diagnostic impression, the examiner stated that the 
veteran's current symptoms included hypoesthesia but also 
dysesthesia and hyperesthesia presenting on a patch on the 
lateral aspect of the left thigh.  The examiner stated that 
this corresponded to the lateral cutaneous nerve of the 
thigh, and was likely secondary to compression neuropathy of 
the left lateral femoral cutaneous nerve.  

The examiner stated that the rationale for this was that the 
symptoms were related to the veteran being in the left 
lateral position on her thigh for about 5-6 hours when she 
had knee surgery, and then postoperatively, hence 
corresponding to the anatomic distribution of the nerve; and 
that there was also evidence of hyperesthesia and paresthesia 
and only a sensory involvement, again corresponding to the 
sensory involvement of this nerve.  

It was also noted that the veteran reported an abatement in 
her symptoms with weight loss and an exacerbation in her 
symptoms with sitting for a long time, again corresponding to 
compression of the lateral cutaneous nerve.  The examiner 
opined that there was no evidence of involvement of the 
sciatic nerve and hence no change in her motor function and 
no loss of reflexes or muscle atrophy.  The examiner stated 
that the impression was thus that of myalgia paresthesia with 
compression of the left cutaneous femoral nerve.  

The VA outpatient records, dated from July 2000 to September 
2001, were received; there is no treatment referable to 
peripheral neuropathy of the left thigh.  

In a January 2002 letter, the RO informed the veteran about 
the VA's duties to notify her about her claim and to assist 
her in obtaining evidence for her claim.  

In a May 2002 letter, the veteran desired another VA 
examination.  She indicated that evidence showed that her 
condition had nothing to do with the sciatic nerve.  She 
claimed that she had complained numerous times of a feeling 
of numbness following her knee surgery in service and that 
she was continually "brushed off."  She stated that her 
condition involved loss of sensation in an extremity and a 
disturbance of gait when there were sharp pains and periods 
of extended walking.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
November 1996 Rating Decision, Statement of the Case (in 
April 1998), Supplemental Statement of the Case (in May 
2002), and in a letter sent to the veteran in January 2002, 
the RO has notified her of the evidence needed to 
substantiate her claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include seeking and 
obtaining VA examinations (in March 1997 and November 2000) 
regarding the issue at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing 
before a Member of the Board in Washington, D.C., in October 
1999.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected peripheral neuropathy of the 
left thigh has been rated as noncompensable under 38 C.F.R. § 
4.124a, Diagnostic Code 8529, for paralysis of the external 
cutaneous nerve of the thigh, ever since service connection 
was established in June 1996.  

Under Diagnostic Code 8529, paralysis of the external 
cutaneous nerve of the thigh that is mild or moderate 
warrants a no percent rating.  Paralysis of the external 
cutaneous nerve of the thigh that is severe to complete 
warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8529 (2001).  

A note in regard to diseases of the peripheral nerves 
provides that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration, and when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.  

The veteran contends that a compensable evaluation is 
warranted for her peripheral neuropathy of the left thigh.  
Service medical evidence shows a complaint of numbness in the 
left leg following a shot of Demerol given after knee 
surgery.  Post-service medical evidence consists of three VA 
examinations and one VA neurologic consultation.  

There are no private medical records or VA outpatient records 
indicating treatment for the service-connected disability.  
This case was remanded for a VA examination to clarify the 
specific nerve(s) involved in the service-connected 
disability.  In the ensuing November 2000 VA examination, the 
examiner opined that there was no sciatic nerve involvement 
but that the lateral cutaneous nerve of the thigh was 
affected.  

Thus, the criteria under Code 8529 is the appropriate 
criteria for consideration in this case.    

In order to satisfy the criteria for a higher rating, there 
would have to be evidence of severe to complete paralysis of 
the lateral cutaneous nerve of the thigh.  38 C.F.R. § 
4.124a, Code 8529 (2001).  However, it is the Board's 
judgment that the evidence does not show more than moderate 
paralysis.  

The VA examination and consultation reports show that the 
manifestations of the veteran's peripheral neuropathy of the 
left thigh have persisted ever since service.  On the 
September 1996 and March 1997 examinations, the only clinical 
finding was hypesthesia extending along the lateral aspect of 
the left thigh.  

On the January 1998 consultation, the findings consisted of 
constant dysesthesia and occasional brief pain (it was said 
that there was not a great deal of associated pain).  

On the November 2000 examination, the findings included 
hypoesthesia, dysesthesia, and hyperesthesia on a patch 
(measuring 9-10 inches long) of the left lateral thigh.  At 
the time of the examination, there was only minimal 
hyperesthesia and no evidence of any color change on the left 
thigh, as reported by the veteran.  

The Board has considered the veteran's statements and 
testimony to the effect that she felt a stabbing pain that 
came and went as she sat, drove, or walked for a prolonged 
period of time; that the affected area reddened and was 
sensitive to the touch when she exercised; and that her 
condition restricted her in the way she exercised and slept 
and in what clothing she wore.  

However, after a careful review of the medical evidence, the 
Board finds that her condition is not more than moderate in 
degree.  

It is also noted that the VA medical evidence shows that the 
veteran's peripheral nerve involvement is wholly sensory, as 
specifically noted in the reports of the January 1998 VA 
consultation and November 2000 VA examination.  Thus, a 
rating for no more than the moderate degree is in order.  
38 C.F.R. § 4.124a.  

Given these foregoing reasons, the Board concludes that the 
veteran has not met the criteria for a 10 percent rating 
under the appropriate Diagnostic Code for the veteran's 
service-connected disability.  

The Board also notes that consideration has been given in 
this initial rating case to "staged ratings" since the date 
that service connection became effective.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

However, it appears that there have been no identifiable 
periods of time, since the effective date of service 
connection, when the peripheral neuropathy of the left thigh 
has varied in severity to the extent which would warrant 
staged ratings.  In fact, the veteran herself has indicated 
that over time her symptoms have remained essentially the 
same.  

Thus, a noncompensable rating for the peripheral neuropathy 
of the left thigh is to be effective as of the date service 
connection became effective.  

In sum, the preponderance of the evidence is against the 
claim for a higher rating for the peripheral neuropathy of 
the left thigh.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased, compensable rating for the service-connected 
peripheral neuropathy of the left thigh is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

